DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 03/12/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
a. Claims 1, 3, 10, 12 are objected to because of the following informalities: The aforementioned claims each recite “the first bipolar transistors”. For consistency and clarity of record the Office suggests amending these claims to refer to the originally cited “plurality of first bipolar transistors.” Appropriate correction is required.
b. Claim 1 is objected to because of the following informalities: Claim 1 recites “the second bipolar transistor” in line 13. For consistency and clarity of record the Office suggests amending these claims to refer to the originally cited “at least one second bipolar transistor.” Appropriate correction is required.
c. Claims 2-7, 16 and 18 are objected to because of the following informalities: The aforementioned claims each recite “the third bipolar transistors”. For consistency and clarity of record the Office suggests amending these claims to refer to the originally cited “plurality of third bipolar transistors.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. Claim 5 recites the limitation "the second bump" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
b. Claim 14 recites the limitation "the emitter layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
c. Claim 14 recites the limitation "the emitter electrode" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
d. Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.



	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1, 5, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohbu et al. (PG Pub 2005/0156194; hereinafter Ohbu) and Zampardi et al. (PG Pub 2017/0236925; hereinafter Zampardi).

    PNG
    media_image1.png
    514
    448
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 3A and Fig. 3B (provided above), Ohbu teaches a semiconductor device (see claim limitations below) comprising: 
a semiconductor substrate 1; 
a plurality of first bipolar transistors 70, 71 on a first primary surface side of the semiconductor substrate (top surface); 
at least one second bipolar transistor 72 on the first primary surface side of the semiconductor substrate (see Fig. 3B); 
a first bump 16 stretching over the plurality of first bipolar transistors and the second bipolar transistor; 
wherein the first bipolar transistors have a first height between a bottom surface of the semiconductor substrate (1-bottom) of the first bipolar transistors and a top of the first bump (16-top) in a direction perpendicular to the first primary surface (see Fig. 3B), the second bipolar transistor has a second height between a bottom surface of the semiconductor substrate of the second bipolar transistor and the top of the first bump in the direction perpendicular to the first primary surface (see Fig. 3B), Ohbu does not explicitly teach “the second height is greater than the first height.”
In the same field of endeavor, refer to Fig. 2, Zampardi teaches a semiconductor device (para [0024-0035]) comprising: a first bipolar transistor 16 (para [0024]) having first height (distance between bottom of 12 to top of 56): a second bipolar transistor 14 (para ([0024]) having a second height (distance between bottom of 12 to top of 32) wherein the second height is greater than the first height (see Fig. 2 above).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have the second height be greater than the first height, as
taught by Zampardi, for improved thermal stability performance (para [0007]).
Regarding claim 5, refer to the figures provided above, in the combination of Ohbu and Zampardi, Ohbu teaches the second bump 16-over 712 is a pillar bump (see Fig. 3b).
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 3A and Fig. 3B (provided above), Ohbu teaches a semiconductor device (see claim limitations below) comprising: 
a semiconductor substrate 1; 
a plurality of first bipolar transistors 70, 72 on a first primary surface side (top side) of the semiconductor substrate (see Fig. 3b); 
at least one second bipolar transistor 71 on the first primary surface side of the semiconductor substrate (see Fig. 3b); and 
a first bump 16 stretching over the plurality of first bipolar transistors and the second bipolar transistor (see Fig. 3b), wherein the at least one second bipolar transistor is a plurality of second bipolar transistors (para [0053]); 
the plurality of first bipolar transistors and the plurality of second bipolar transistors alternate in a direction parallel to the first primary surface of the semiconductor substrate (see Fig. 3b);  
the first bipolar transistors have a first height (see Fig. 3B) between a bottom surface of the semiconductor substrate (1-bottom) of the first bipolar transistors and a top of the first bump 16-top in a direction perpendicular to the first primary surface; 
the second bipolar transistors have a second height (see Fig. 3B) between a bottom surface of the semiconductor substrate of the second bipolar transistor and the top of the first bump in the direction perpendicular to the first primary surface.
Ohbu does not explicitly teach “the second height is greater than the first height.”
In the same field of endeavor, refer to Fig. 2, Zampardi teaches a semiconductor device (para [0024-0035]) comprising: a first bipolar transistor 16 (para [0024]) having first height (distance between bottom of 12 to top of 56): a second bipolar transistor 14 (para ([0024]) having a second height (distance between bottom of 12 to top of 32) wherein the second height is greater than the first height (see Fig. 2 above).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have the second height be greater than the first height, as
taught by Zampardi, for improved thermal stability performance (para [0007]).
Regarding claim 12, refer to the figures provided above, in the combination of Ohbu and Zampardi, Ohbu teaches the first bipolar transistors 70,72 and the second bipolar transistor 71are heterojunction bipolar transistors (para [0047-0055]).
Regarding claim 13, refer to the figures provided above, in the combination of Ohbu and Zampardi, Ohbu teaches the first bump is a pillar bump (see Fig. 3B).
Regarding claim 14, refer to the figures provided above, in the combination of Ohbu and Zampardi, Ohbu teaches the second bipolar transistor 71 has a resistor layer 7 between the emitter layer5  and the emitter electrode 13 (see Fig. 2).
Regarding claim 15, refer to the figures provided above, in the combination of Ohbu and Zampardi, Ohbu teaches the resistor layer 7 of the second bipolar transistor 71 is primarily AlGaAs (para [0050]).

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Sasaki et al.  (PG Pub 2020/0303372) teaches a semiconductor device.
	b. Obu et al. (PG Pub 2018/0269206) teaches a semiconductor device.

Allowable Subject Matter
3.	Claims 2-4, 6-9, 11 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 2, a plurality of third bipolar transistors on the first primary surface side of the semiconductor substrate; and a second bump stretching over the plurality of third bipolar transistors, wherein the third bipolar transistors have a third height between a bottom surface of the semiconductor substrate of the third bipolar transistors and a top of a second bump in the direction perpendicular to the first primary surface, and the third height is greater than the first height..  Claims 3-4, 6-7, 9 and 16-20 would be allowable, because they depend on allowable claim 2.
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, base electrodes of the plurality of first bipolar transistors are each electrically coupled to shared first base wiring, and collector electrodes of the plurality of first bipolar transistors are each electrically coupled to shared first collector wiring; and at least one of a base electrode and a collector electrode of the second bipolar transistor is isolated from the first base wiring and the first collector wiring.
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11, base electrodes of the plurality of first bipolar transistors are each electrically coupled to shared first base wiring, and collector electrodes of the plurality of first bipolar transistors are each electrically coupled to shared first collector wiring; and base electrodes of the plurality of second bipolar transistors are each electrically coupled to shared second base wiring, and collector electrodes of the plurality of second bipolar transistors are each electrically coupled to shared second collector wiring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895
/KYOUNG LEE/Primary Examiner, Art Unit 2895